DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 6 and 15 are objected to because of the following informalities:  In both claims 6 and 15 on line discloses “the sixth”, please amend the claim to be --the sixth transistor--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LV et al (WO 2020/177428 A1).

Claim 1, LV (Fig. 1-8) discloses a gate driver on array (GOA) circuit (Fig. 2; Paragraph [0043]; wherein discloses the gate driving unit includes a shift register GOA), comprising a plurality of cascading GOA units (Fig. 7; wherein figure shows plurality of units), wherein a current stage of the GOA units (Fig. 2, 4, and 5) comprises: 
a pull-up module (13; Fig. 5), a pull-up control module (11; Fig. 5), a pull-down module (12; Fig. 5), a pull-down maintaining module (14-17; Fig. 5), and a selection module (20; Fig. 5), and wherein the pull-up module (13; Fig. 5) comprises: 
a first transistor (M3; Fig. 5), wherein a source of the first transistor (M3; Fig. 5) is connected to the selection module (20; Fig. 5), a gate of the first transistor (M3; Fig. 5) is connected to the pull-up control module (11; Fig. 5) through a first node (PU1; Fig. 5), and a drain of the first transistor (M3; Fig. 5) is configured to output a scan signal (OUT2; Fig. 5; Paragraph [0109]) of the current stage (OUT2; Fig. 7); and 
an eleventh transistor (M11; Fig. 5), wherein a source of the eleventh transistor (M11; Fig. 5) is configured to receive (Paragraph [0087]; wherein discloses “a high level signal of the clock signal terminal CLK is transmitted to the first output terminal OUT1 through the first output transistor M11”) a clock signal (CLK and CLK_OUT; Fig. 5), a gate of the eleventh transistor (M11; Fig. 5) is connected to the first node (PU1; Fig. 5), and a drain of the eleventh transistor (M11; Fig. 5) is configured to output a starting signal (OUT1; Fig. 6) of the current stage (OUT1; Fig. 5) to a next stage of the GOA units (Fig. 7; wherein figure shows OUT1 from current stage connected to INPUT of next stage) , 
wherein the pull-up control module (11; Fig. 5) is configured to receive a starting signal (INPUT; Fig. 6) of a previous stage of the GOA units (Fig. 7; wherein figure shows INPUT of current stage connected to OUT1 of previous stage) and control the first transistor (M3; Fig. 5) and the eleventh transistor (M11; Fig. 5) to turn on (t2; Fig. 6) or off (t3; Fig. 6) by the first node (PU1; Fig. 5 and 6); and 
wherein the selection module (20; Fig. 5) is configured to receive a first control signal (INPUT; Fig. 5) and a second control signal (RST; Fig. 5) to control the clock signal (CLK; Fig. 5) to transmit to (CLK_OUT; Fig. 5) the source of the first transistor (M3; Fig. 5).  

Claim 2, LV (Fig. 1-8) discloses wherein the pull-up control module (11; Fig. 5) comprises a starting transistor (M1; Fig. 5), a source and a gate of the starting transistor (M1; Fig. 5; wherein figure shows both gate and source of transistor M1 connected to input signal) are configured to receive the starting signal (INPUT; Fig. 5) of the previous stage of the GOA units (Fig. 7; wherein figure shows INPUT of current stage connected to OUT1 of previous stage), and a drain of the starting transistor (M1; Fig. 5) is connected to the first node (PU1; Fig. 5).  

Claim 3, LV (Fig. 1-8) discloses wherein the selection module (20; Fig. 5) comprises a first control transistor (Mc; Fig. 5) and a second control transistor (Md; Fig. 5), a source of the first control transistor (Mc; Fig. 5) is configured to receive the clock signal (CLK; Fig. 5), a gate of the first control transistor (Mc; Fig. 5) is configured to receive the first control signal (INPUT; Fig. 5; wherein the gate electrode of transistor Mc is connected to node PU2 so that the INPUT signal is applied to the node PU2 through the diode connected transistor Ma), a drain of the first control transistor (Mc; Fig. 5) is connected to a source of the second control transistor (Md; Fig. 5), a gate of the second transistor (Md; Fig. 5) is configured to receive the second control signal (RST; Fig. 5), a drain of the second control transistor (Md; Fig. 5) is connected to a reference low level (V1; Fig. 5; wherein discloses V1 as a low level voltage), the first transistor (M3; Fig. 5) is configured to receive the clock signal (CLK; Fig. 5) through the first control transistor (Mc; Fig. 5), and the first transistor (M3; Fig. 5) is connected to the reference low level (V1; Fig. 5) through the second control transistor (Md; Fig. 5).  

Claim 6, LV (Fig. 1-8) discloses wherein the pull-down maintaining module (14-17; Fig. 5) comprises: 
a third transistor (M10o; Fig. 5), wherein a gate of the third transistor (M10o; Fig. 5) is connected to a second node (PD1; Fig. 5), a source of the third transistor (M10o; Fig. 5) is connected to the first node (PU1; Fig. 5), and a drain of the third transistor (M10o; Fig. 5) is connected to the first low level (V1; Fig. 5); 
a fourth transistor (M13o; Fig. 5), wherein a source of the fourth transistor (M13o; Fig. 5) is configured to receive the scan signal (OUT2; Fig. 5) of the current stage (OUT2; Fig. 7), a gate of the fourth transistor (M13o; Fig. 5) is connected to the second node (PD1; Fig. 5), and a drain of the fourth transistor (M13o; Fig. 5) is connected to the second low level (V4; Fig. 5); 
a fifth transistor (M12o; Fig. 5), wherein a source of the fifth transistor (M12o; Fig. 5) is configured to receive the starting signal (OUT1; Fig. 5) of the current stage (OUT1; Fig. 7), a gate of the fifth transistor (M12o; Fig. 5) is connected to the second node (PD1; Fig. 5), and a drain of the fifth transistor (M12o; Fig. 5) is connected to the first low level (V1; Fig. 5); 
a sixth transistor (M9o; Fig. 5), wherein a source and a gate of the sixth (M9o; Fig. 5) are configured to receive a first switch signal (V2; Fig. 5 and 6); 
a seventh transistor (M8o; Fig. 5), wherein a source of the seventh transistor (M8o; Fig. 5) is connected to a drain of the sixth transistor (M9o; Fig. 5), a gate of the seventh transistor (M9o; Fig. 5) is connected to the first node (PU1; Fig. 5), and a drain of the seventh transistor (M9o; Fig. 5) is connected to the first low level (V1; Fig. 5); 
an eighth transistor (M5o; Fig. 5), wherein a source of the eighth transistor (M5o; Fig. 5) is configured to receive the first switch signal (V2; Fig. 5 and 6), a gate of the eighth transistor (M5o; Fig. 5) is connected to the drain of the sixth transistor (M9o; Fig. 5); and 
a ninth transistor (M6o; Fig. 5), wherein a source of the ninth transistor (M6o; Fig. 5) is connected to a drain of the eighth transistor (M5o; Fig. 5), a gate of the ninth transistor (M6o; Fig. 5) is connected to the first node (PU1; Fig. 5), and a drain of the ninth transistor (M6o; Fig. 5) is connected to the first low level (V1; Fig. 5).  

Claim 7, LV (Fig. 1-8) discloses wherein the pull-down maintaining module (14-17; Fig. 5) comprises: 
a thirteenth transistor (M13e; Fig. 5), wherein a source of the thirteenth transistor (M13e; Fig. 5) is configured to receive the scan signal (OUT2; Fig. 5) of the current stage (OUT2; Fig. 7), a gate of the thirteenth transistor (M13e; Fig. 5) is connected to a third node (PD2; Fig. 5), and a drain of the thirteenth transistor (M13e; Fig. 5) is connected to the second low level (V4; Fig. 5); 
a fourteenth transistor (M10e; Fig. 5), wherein a source of the fourteenth transistor (M10e; Fig. 5) is connected to the first node (PU1; Fig. 5), a gate of the fourteenth transistor (M10e; Fig. 5) is connected to the third node (PD2; Fig. 5), and a drain of the fourteenth transistor (M10e; Fig. 5) is connected to the first low level (V1; Fig. 5); 
a fifteenth transistor (M12e; Fig. 5), wherein a source of the fifteenth transistor (M12e; Fig. 5) is configured to receive the starting signal (OUT1; Fig. 5) of the current stage (OUT1; Fig. 7), a gate of the fifteenth transistor (M12e; Fig. 5) is connected to the third node (PD2; Fig. 5), and a drain of the fifteenth transistor (M12e; Fig. 5) is connected to the first low level (V1; Fig. 5); 
a sixteenth transistor (M9e; Fig. 5), wherein a source and a gate of the sixteenth transistor (M9e; Fig. 5) are configured to receive a second switch signal (V3; Fig. 5 and 6); 
a seventeenth transistor (M8e; Fig. 5), wherein a source of the seventeenth transistor (M8e; Fig. 5) is connected to a drain of the sixteenth transistor (M9e; Fig. 5), a gate of the seventeenth transistor (M8e; Fig. 5) is connected to the first node (PU1; Fig. 5), and a drain of the seventeenth transistor (M8e; Fig. 5) is connected to the first low level (V1; Fig. 5); 
an eighteenth transistor (M5e; Fig. 5), wherein a source of the eighteenth transistor (M5e; Fig. 5) is configured to receive the second switch signal (V3; Fig. 5 and 6), and a gate of the eighteenth transistor (M5e; Fig. 5) is connected to the drain of the sixteenth transistor (M9e; Fig. 5); and 
a nineteenth transistor (M6e; Fig. 5), wherein a source of the nineteenth transistor (M6e; Fig. 5) is connected to a drain of the eighteenth transistor (M5e; Fig. 5), a gate of the nineteenth transistor (M6e; Fig. 5) is connected to the first node (PU1; Fig. 5), and a drain of the nineteenth transistor (M6e; Fig. 5) is connected to the first low level (V1; Fig. 5).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over LV et al (WO 2020/177428 A1) in view of Cai et al (CN 108648711 A1).

Claim 4, LV discloses the GOA circuit according to claim 3.
LV does not expressly disclose wherein a phase of the second control signal and a phase of the first control signal are totally in opposite phase.  

Cai (Fig. 2, 6, and 10) discloses wherein a phase of the second control signal (CLK2; Fig. 6) and a phase of the first control signal (CLK1; Fig. 6) are totally in opposite phase (330; Fig. 2; wherein figure shows a selection control circuit 330 which is used to selective control a signal being applied to the output transistor T2 shown in figure 10; therefore the clock signal CLK1 being applied to the inverter INV shown in figure 6 will generate the opposite phase clock signal CLK2).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify LV’s GOA circuit by applying opposite phase control signals, as taught by Cai, so to use a GOA circuit with opposite phase control signals for providing the development trend of narrow frame, at the same time reduce the influence of distribution of a display gate driving circuit, which reduces the influence on the display effect of the display device to ensure high display effect (See translation page 13).

Claims 5, 8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over LV et al (WO 2020/177428 A1) in view of Lee et al (2010/0277206 A1).

Claim 8, LV (Fig. 1-8) discloses a display panel (Paragraph [0022]), comprising a gate driver on array (GOA) circuit (Fig. 7), an array substrate (Paragraph [0109]), and a selection circuit (20; Fig. 5), wherein the GOA circuit (Fig. 5 and 7) comprises a plurality of cascading GOA units (Fig. 7; wherein figure shows plurality of units), wherein a current stage of the GOA units (Fig. 2, 4, and 5) comprises: 
a pull-up module (13; Fig. 5), a pull-up control module (11; Fig. 5), a pull-down module (12; Fig. 5), a pull-down maintaining module (14-17; Fig. 5), and a selection module (20; Fig. 5), and wherein the pull-up module (13; Fig. 5) comprises: 
a first transistor (M3; Fig. 5), wherein a source of the first transistor (M3; Fig. 5) is connected to the selection module (20; Fig. 5), a gate of the first transistor (M3; Fig. 5) is connected to the pull-up control module (11; Fig. 5) through a first node (PU1; Fig. 5), and a drain of the first transistor (M3; Fig. 5) is configured to output a scan signal (OUT2; Fig. 5; Paragraph [0109]) of the current stage (OUT2; Fig. 7); and 
an eleventh transistor (M11; Fig. 5), wherein a source of the eleventh transistor (M11; Fig. 5) is configured to receive (Paragraph [0087]; wherein discloses “a high level signal of the clock signal terminal CLK is transmitted to the first output terminal OUT1 through the first output transistor M11”) a clock signal (CLK and CLK_OUT; Fig. 5), a gate of the eleventh transistor (M11; Fig. 5) is connected to the first node (PU1; Fig. 5), and a drain of the eleventh transistor (M11; Fig. 5) is configured to output a starting signal (OUT1; Fig. 6) of the current stage (OUT1; Fig. 5) to a next stage of the GOA units (Fig. 7; wherein figure shows OUT1 from current stage connected to INPUT of next stage) , 
wherein the pull-up control module (11; Fig. 5) is configured to receive a starting signal (INPUT; Fig. 6) of a previous stage of the GOA units (Fig. 7; wherein figure shows INPUT of current stage connected to OUT1 of previous stage) and control the first transistor (M3; Fig. 5) and the eleventh transistor (M11; Fig. 5) to turn on (t2; Fig. 6) or off (t3; Fig. 6) by the first node (PU1; Fig. 5 and 6); and 
wherein the selection module (20; Fig. 5) is configured to receive a first control signal (INPUT; Fig. 5) and a second control signal (RST; Fig. 5) to control the clock signal (CLK; Fig. 5) to transmit to (CLK_OUT; Fig. 5) the source of the first transistor (M3; Fig. 5);
wherein the selection circuit (20; Fig. 5) comprises a first enabling line (Input; Fig. 5) and a second enabling line (RST; Fig. 5) 
LV does not expressly disclose the first enabling line is configured to provide the first control signal to a portion of the GOA units; and 
wherein the second enabling line is configured to provide the first control signal to another portion of the GOA units.  
Lee (Fig. 2, 10, and 11) discloses the first enabling line (IN1; Fig. 10 and 11) is configured to provide the first control signal (CR; Fig. 10) to a portion of the GOA units (Fig. 10; wherein figure shows signal CR of a current stage applied to IN2 (RST) of a previous stage and IN1 (INPUT) of the next stage, therefore reading on first enabling line for a first GOA unit and a second enabling line for a second GOA unit); and 
wherein the second enabling line (IN2; Fig. 10 and 11) is configured to provide the first control signal (CR; Fig. 10) to another portion of the GOA units (Fig. 10; wherein figure shows signal CR of a current stage applied to IN2 (RST) of a previous stage and IN1 (INPUT) of the next stage, therefore reading on first enabling line for a first GOA unit and a second enabling line for a second GOA unit).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify LV’s GOA circuit by applying control signals to different GOA units, as taught by Lee, so to use a GOA circuit with control signals to different GOA units for providing a gate drive circuit, a negative voltage is applied to a control terminal of an output terminal of a gate drive circuit during an interval in which a gate signal is maintained at a low voltage, and thereby high temperature noise is substantially reduced. Thus, the gate drive circuit is driven for a long time (Paragraph [0021]).

Claim 17, LV (Fig. 1-8) discloses a display panel (Paragraph [0022]), comprising a gate driver on array (GOA) circuit (Fig. 7), an array substrate (Paragraph [0109]), and a selection circuit (20; Fig. 5), wherein the GOA circuit (Fig. 5 and 7) comprises a plurality of cascading GOA units (Fig. 7; wherein figure shows plurality of units), wherein a current stage of the GOA units (Fig. 2, 4, and 5) comprises: 
a pull-up module (13; Fig. 5), a pull-up control module (11; Fig. 5), a pull-down module (12; Fig. 5), a pull-down maintaining module (14-17; Fig. 5), and a selection module (20; Fig. 5), and wherein the pull-up module (13; Fig. 5) comprises: 
a first transistor (M3; Fig. 5), wherein a source of the first transistor (M3; Fig. 5) is connected to the selection module (20; Fig. 5), a gate of the first transistor (M3; Fig. 5) is connected to the pull-up control module (11; Fig. 5) through a first node (PU1; Fig. 5), and a drain of the first transistor (M3; Fig. 5) is configured to output a scan signal (OUT2; Fig. 5; Paragraph [0109]) of the current stage (OUT2; Fig. 7); and 
an eleventh transistor (M11; Fig. 5), wherein a source of the eleventh transistor (M11; Fig. 5) is configured to receive (Paragraph [0087]; wherein discloses “a high level signal of the clock signal terminal CLK is transmitted to the first output terminal OUT1 through the first output transistor M11”) a clock signal (CLK and CLK_OUT; Fig. 5), a gate of the eleventh transistor (M11; Fig. 5) is connected to the first node (PU1; Fig. 5), and a drain of the eleventh transistor (M11; Fig. 5) is configured to output a starting signal (OUT1; Fig. 6) of the current stage (OUT1; Fig. 5) to a next stage of the GOA units (Fig. 7; wherein figure shows OUT1 from current stage connected to INPUT of next stage);
wherein the pull-up control module (11; Fig. 5) comprises a starting transistor (M1; Fig. 5), a source and a gate of the starting transistor (M1; Fig. 5; wherein figure shows both gate and source of transistor M1 connected to input signal) are configured to receive the starting signal (INPUT; Fig. 5) of the previous stage of the GOA units (Fig. 7; wherein figure shows INPUT of current stage connected to OUT1 of previous stage), and a drain of the starting transistor (M1; Fig. 5) is connected to the first node (PU1; Fig. 5);  
wherein the pull-up control module (11; Fig. 5) is configured to receive a starting signal (INPUT; Fig. 6) of a previous stage of the GOA units (Fig. 7; wherein figure shows INPUT of current stage connected to OUT1 of previous stage) and control the first transistor (M3; Fig. 5) and the eleventh transistor (M11; Fig. 5) to turn on (t2; Fig. 6) or off (t3; Fig. 6) by the first node (PU1; Fig. 5 and 6); and 
wherein the selection module (20; Fig. 5) is configured to receive a first control signal (INPUT; Fig. 5) and a second control signal (RST; Fig. 5) to control the clock signal (CLK; Fig. 5) to transmit to (CLK_OUT; Fig. 5) the source of the first transistor (M3; Fig. 5);
wherein the selection circuit (20; Fig. 5) comprises a first enabling line (Input; Fig. 5) and a second enabling line (RST; Fig. 5) 
LV does not expressly disclose the first enabling line is configured to provide the first control signal to a portion of the GOA units; and 
wherein the second enabling line is configured to provide the first control signal to another portion of the GOA units.  
Lee (Fig. 2, 10, and 11) discloses the first enabling line (IN1; Fig. 10 and 11) is configured to provide the first control signal (CR; Fig. 10) to a portion of the GOA units (Fig. 10; wherein figure shows signal CR of a current stage applied to IN2 (RST) of a previous stage and IN1 (INPUT) of the next stage, therefore reading on first enabling line for a first GOA unit and a second enabling line for a second GOA unit); and 
wherein the second enabling line (IN2; Fig. 10 and 11) is configured to provide the first control signal (CR; Fig. 10) to another portion of the GOA units (Fig. 10; wherein figure shows signal CR of a current stage applied to IN2 (RST) of a previous stage and IN1 (INPUT) of the next stage, therefore reading on first enabling line for a first GOA unit and a second enabling line for a second GOA unit).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify LV’s GOA circuit by applying control signals to different GOA units, as taught by Lee, so to use a GOA circuit with control signals to different GOA units for providing a gate drive circuit, a negative voltage is applied to a control terminal of an output terminal of a gate drive circuit during an interval in which a gate signal is maintained at a low voltage, and thereby high temperature noise is substantially reduced. Thus, the gate drive circuit is driven for a long time (Paragraph [0021]). 

Claim 5, LV (Fig. 1-8) discloses wherein the pull-down module (12; Fig. 5) comprises: 
a twelfth transistor (M2; Fig. 5), wherein a source of the twelfth transistor (M2; Fig. 5) is connected to the first node (PU1; Fig. 5), and a drain of the twelfth transistor (M2; Fig. 5) is connected to the first low level (V1; Fig. 5).  
LV does not expressly disclose wherein the pull-down module comprises:
a second transistor, wherein a source of the second transistor is connected to the drain of the first transistor, a gate of the second transistor is configured to receive a starting signal of a next stage of the GOA units, and a drain of the second transistor is connected to a second low level; and 
a twelfth transistor, wherein a gate of the twelfth transistor is configured to receive the starting signal of the next stage of the GOA units.
Lee (Fig. 2, 10, and 11) discloses wherein the pull-down module (340 and 350; Fig. 11) comprises:
a second transistor (T2; Fig. 11), wherein a source of the second transistor (T2; Fig. 11) is connected to the drain of the first transistor (T1; Fig. 11), a gate of the second transistor (T2; Fig. 11) is configured to receive a starting signal (CRm+1; Fig. 11) of a next stage of the GOA units (Fig. 10; wherein figure shows CR is the starting signal applied to the next unit), and a drain of the second transistor (T2; Fig. 11) is connected to a second low level (VT1(VSS1); Fig. 11); and 
a twelfth transistor (T9; Fig. 11), wherein a gate of the twelfth transistor (T9; Fig. 11) is configured to receive the starting signal (CRm+1; Fig. 11) of the next stage of the GOA units (Fig. 10; wherein figure shows CR is the starting signal applied to the next unit).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify LV’s GOA circuit by applying control signals to different GOA units, as taught by Lee, so to use a GOA circuit with control signals to different GOA units for providing a gate drive circuit, a negative voltage is applied to a control terminal of an output terminal of a gate drive circuit during an interval in which a gate signal is maintained at a low voltage, and thereby high temperature noise is substantially reduced. Thus, the gate drive circuit is driven for a long time (Paragraph [0021]). 

Claim 18, LV (Fig. 1-8) discloses wherein the selection module (20; Fig. 5) comprises a first control transistor (Mc; Fig. 5) and a second control transistor (Md; Fig. 5), a source of the first control transistor (Mc; Fig. 5) is configured to receive the clock signal (CLK; Fig. 5), a gate of the first control transistor (Mc; Fig. 5) is configured to receive the first control signal (INPUT; Fig. 5; wherein the gate electrode of transistor Mc is connected to node PU2 so that the INPUT signal is applied to the node PU2 through the diode connected transistor Ma), a drain of the first control transistor (Mc; Fig. 5) is connected to a source of the second control transistor (Md; Fig. 5), a gate of the second transistor (Md; Fig. 5) is configured to receive the second control signal (RST; Fig. 5), a drain of the second control transistor (Md; Fig. 5) is connected to a reference low level (V1; Fig. 5; wherein discloses V1 as a low level voltage), the first transistor (M3; Fig. 5) is configured to receive the clock signal (CLK; Fig. 5) through the first control transistor (Mc; Fig. 5), and the first transistor (M3; Fig. 5) is connected to the reference low level (V1; Fig. 5) through the second control transistor (Md; Fig. 5).

Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over LV et al (WO 2020/177428 A1) in view of Lee et al (2010/0277206 A1) as applied to claim 8 above, and further in view of Cai et al (CN 108648711 A1).

Claim 9, LV in view of Lee discloses the display panel according to claim 8.
LV in view of Lee does not expressly disclose wherein each of the GOA units comprises an inverter gate to reverse the first control signal to provide the second control signal correspondingly.  
Cai (Fig. 2, 6, and 10) discloses wherein each of the GOA units (120; Fig. 1 and 2) comprises an inverter gate (INV; Fig. 6) to reverse the first control signal (CLK; Fig. 6) to provide the second control signal correspondingly (CLK2; Fig. 6).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify LV in view of Lee’s GOA circuit by applying opposite phase control signals, as taught by Cai, so to use a GOA circuit with opposite phase control signals for providing the development trend of narrow frame, at the same time reduce the influence of distribution of a display gate driving circuit, which reduces the influence on the display effect of the display device to ensure high display effect (See translation page 13).

Claim 10, LV in view of Lee discloses the display panel according to claim 8.
LV in view of Lee does not expressly disclose wherein odd stages of the GOA units are connected to the first enabling line, and even stages of the GOA units are connected to the second enabling line.  
Cai (Fig. 2, 6, and 10) discloses wherein odd stages of the GOA units (120; Fig. 1) are connected to the first enabling line (Fig. 6; wherein figure shows both CLK1 and CLK2 to applied to every switching circuit therefore all the odd stages and the all the even stages would be connected to the both CLK1 and CLK2), and even stages of the GOA units (120; Fig. 1) are connected to the second enabling line (Fig. 6; wherein figure shows both CLK1 and CLK2 to applied to every switching circuit therefore all the odd stages and the all the even stages would be connected to the both CLK1 and CLK2).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify LV in view of Lee’s GOA circuit by applying opposite phase control signals, as taught by Cai, so to use a GOA circuit with opposite phase control signals for providing the development trend of narrow frame, at the same time reduce the influence of distribution of a display gate driving circuit, which reduces the influence on the display effect of the display device to ensure high display effect (See translation page 13).

Claim 11, LV (Fig. 1-8) discloses wherein the pull-up control module (11; Fig. 5) comprises a starting transistor (M1; Fig. 5), a source and a gate of the starting transistor (M1; Fig. 5; wherein figure shows both gate and source of transistor M1 connected to input signal) are configured to receive the starting signal (INPUT; Fig. 5) of the previous stage of the GOA units (Fig. 7; wherein figure shows INPUT of current stage connected to OUT1 of previous stage), and a drain of the starting transistor (M1; Fig. 5) is connected to the first node (PU1; Fig. 5).  

Claim 12, LV (Fig. 1-8) discloses wherein the selection module (20; Fig. 5) comprises a first control transistor (Mc; Fig. 5) and a second control transistor (Md; Fig. 5), a source of the first control transistor (Mc; Fig. 5) is configured to receive the clock signal (CLK; Fig. 5), a gate of the first control transistor (Mc; Fig. 5) is configured to receive the first control signal (INPUT; Fig. 5; wherein the gate electrode of transistor Mc is connected to node PU2 so that the INPUT signal is applied to the node PU2 through the diode connected transistor Ma), a drain of the first control transistor (Mc; Fig. 5) is connected to a source of the second control transistor (Md; Fig. 5), a gate of the second transistor (Md; Fig. 5) is configured to receive the second control signal (RST; Fig. 5), a drain of the second control transistor (Md; Fig. 5) is connected to a reference low level (V1; Fig. 5; wherein discloses V1 as a low level voltage), the first transistor (M3; Fig. 5) is configured to receive the clock signal (CLK; Fig. 5) through the first control transistor (Mc; Fig. 5), and the first transistor (M3; Fig. 5) is connected to the reference low level (V1; Fig. 5) through the second control transistor (Md; Fig. 5).  

Claim 13, Cai (Fig. 2, 6, and 10) discloses wherein a phase of the second control signal (CLK2; Fig. 6) and a phase of the first control signal (CLK1; Fig. 6) are totally in opposite phase (330; Fig. 2; wherein figure shows a selection control circuit 330 which is used to selective control a signal being applied to the output transistor T2 shown in figure 10; therefore the clock signal CLK1 being applied to the inverter INV shown in figure 6 will generate the opposite phase clock signal CLK2).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify LV’s GOA circuit by applying opposite phase control signals, as taught by Cai, so to use a GOA circuit with opposite phase control signals for providing the development trend of narrow frame, at the same time reduce the influence of distribution of a display gate driving circuit, which reduces the influence on the display effect of the display device to ensure high display effect (See translation page 13).

Claim 14, LV (Fig. 1-8) discloses wherein the pull-down module (12; Fig. 5) comprises: 
a twelfth transistor (M2; Fig. 5), wherein a source of the twelfth transistor (M2; Fig. 5) is connected to the first node (PU1; Fig. 5), and a drain of the twelfth transistor (M2; Fig. 5) is connected to the first low level (V1; Fig. 5).  
Lee (Fig. 2, 10, and 11) discloses wherein the pull-down module (340 and 350; Fig. 11) comprises:
a second transistor (T2; Fig. 11), wherein a source of the second transistor (T2; Fig. 11) is connected to the drain of the first transistor (T1; Fig. 11), a gate of the second transistor (T2; Fig. 11) is configured to receive a starting signal (CRm+1; Fig. 11) of a next stage of the GOA units (Fig. 10; wherein figure shows CR is the starting signal applied to the next unit), and a drain of the second transistor (T2; Fig. 11) is connected to a second low level (VT1(VSS1); Fig. 11); and 
a twelfth transistor (T9; Fig. 11), wherein a gate of the twelfth transistor (T9; Fig. 11) is configured to receive the starting signal (CRm+1; Fig. 11) of the next stage of the GOA units (Fig. 10; wherein figure shows CR is the starting signal applied to the next unit).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify LV’s GOA circuit by applying control signals to different GOA units, as taught by Lee, so to use a GOA circuit with control signals to different GOA units for providing a gate drive circuit, a negative voltage is applied to a control terminal of an output terminal of a gate drive circuit during an interval in which a gate signal is maintained at a low voltage, and thereby high temperature noise is substantially reduced. Thus, the gate drive circuit is driven for a long time (Paragraph [0021]). 

Claim 15, LV (Fig. 1-8) discloses wherein the pull-down maintaining module (14-17; Fig. 5) comprises: 
a third transistor (M10o; Fig. 5), wherein a gate of the third transistor (M10o; Fig. 5) is connected to a second node (PD1; Fig. 5), a source of the third transistor (M10o; Fig. 5) is connected to the first node (PU1; Fig. 5), and a drain of the third transistor (M10o; Fig. 5) is connected to the first low level (V1; Fig. 5); 
a fourth transistor (M13o; Fig. 5), wherein a source of the fourth transistor (M13o; Fig. 5) is configured to receive the scan signal (OUT2; Fig. 5) of the current stage (OUT2; Fig. 7), a gate of the fourth transistor (M13o; Fig. 5) is connected to the second node (PD1; Fig. 5), and a drain of the fourth transistor (M13o; Fig. 5) is connected to the second low level (V4; Fig. 5); 
a fifth transistor (M12o; Fig. 5), wherein a source of the fifth transistor (M12o; Fig. 5) is configured to receive the starting signal (OUT1; Fig. 5) of the current stage (OUT1; Fig. 7), a gate of the fifth transistor (M12o; Fig. 5) is connected to the second node (PD1; Fig. 5), and a drain of the fifth transistor (M12o; Fig. 5) is connected to the first low level (V1; Fig. 5); 
a sixth transistor (M9o; Fig. 5), wherein a source and a gate of the sixth (M9o; Fig. 5) are configured to receive a first switch signal (V2; Fig. 5 and 6); 
a seventh transistor (M8o; Fig. 5), wherein a source of the seventh transistor (M8o; Fig. 5) is connected to a drain of the sixth transistor (M9o; Fig. 5), a gate of the seventh transistor (M9o; Fig. 5) is connected to the first node (PU1; Fig. 5), and a drain of the seventh transistor (M9o; Fig. 5) is connected to the first low level (V1; Fig. 5); 
an eighth transistor (M5o; Fig. 5), wherein a source of the eighth transistor (M5o; Fig. 5) is configured to receive the first switch signal (V2; Fig. 5 and 6), a gate of the eighth transistor (M5o; Fig. 5) is connected to the drain of the sixth transistor (M9o; Fig. 5); and 
a ninth transistor (M6o; Fig. 5), wherein a source of the ninth transistor (M6o; Fig. 5) is connected to a drain of the eighth transistor (M5o; Fig. 5), a gate of the ninth transistor (M6o; Fig. 5) is connected to the first node (PU1; Fig. 5), and a drain of the ninth transistor (M6o; Fig. 5) is connected to the first low level (V1; Fig. 5).  

Claim 16, LV (Fig. 1-8) discloses wherein the pull-down maintaining module (14-17; Fig. 5) comprises: 
a thirteenth transistor (M13e; Fig. 5), wherein a source of the thirteenth transistor (M13e; Fig. 5) is configured to receive the scan signal (OUT2; Fig. 5) of the current stage (OUT2; Fig. 7), a gate of the thirteenth transistor (M13e; Fig. 5) is connected to a third node (PD2; Fig. 5), and a drain of the thirteenth transistor (M13e; Fig. 5) is connected to the second low level (V4; Fig. 5); 
a fourteenth transistor (M10e; Fig. 5), wherein a source of the fourteenth transistor (M10e; Fig. 5) is connected to the first node (PU1; Fig. 5), a gate of the fourteenth transistor (M10e; Fig. 5) is connected to the third node (PD2; Fig. 5), and a drain of the fourteenth transistor (M10e; Fig. 5) is connected to the first low level (V1; Fig. 5); 
a fifteenth transistor (M12e; Fig. 5), wherein a source of the fifteenth transistor (M12e; Fig. 5) is configured to receive the starting signal (OUT1; Fig. 5) of the current stage (OUT1; Fig. 7), a gate of the fifteenth transistor (M12e; Fig. 5) is connected to the third node (PD2; Fig. 5), and a drain of the fifteenth transistor (M12e; Fig. 5) is connected to the first low level (V1; Fig. 5); 
a sixteenth transistor (M9e; Fig. 5), wherein a source and a gate of the sixteenth transistor (M9e; Fig. 5) are configured to receive a second switch signal (V3; Fig. 5 and 6); 
a seventeenth transistor (M8e; Fig. 5), wherein a source of the seventeenth transistor (M8e; Fig. 5) is connected to a drain of the sixteenth transistor (M9e; Fig. 5), a gate of the seventeenth transistor (M8e; Fig. 5) is connected to the first node (PU1; Fig. 5), and a drain of the seventeenth transistor (M8e; Fig. 5) is connected to the first low level (V1; Fig. 5); 
an eighteenth transistor (M5e; Fig. 5), wherein a source of the eighteenth transistor (M5e; Fig. 5) is configured to receive the second switch signal (V3; Fig. 5 and 6), and a gate of the eighteenth transistor (M5e; Fig. 5) is connected to the drain of the sixteenth transistor (M9e; Fig. 5); and 
a nineteenth transistor (M6e; Fig. 5), wherein a source of the nineteenth transistor (M6e; Fig. 5) is connected to a drain of the eighteenth transistor (M5e; Fig. 5), a gate of the nineteenth transistor (M6e; Fig. 5) is connected to the first node (PU1; Fig. 5), and a drain of the nineteenth transistor (M6e; Fig. 5) is connected to the first low level (V1; Fig. 5).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        12/13/2022